Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 06, 2019

The Court of Appeals hereby passes the following order:

A19A1962. ROBERT WASHINGTON v. THE STATE.

      Following a bench trial, the trial court convicted Robert Washington of
aggravated battery and two firearm offenses. On direct appeal from his judgment of
conviction, we affirmed, rejecting Washington’s argument that the trial court erred
in sentencing him as a recidivist under OCGA § 17-10-7 (c). Washington v. State,
311 Ga. App. 518 (716 SE2d 576) (2011). Washington again challenged his
recidivist sentence on appeal from the denial of his petition for a writ of error coram
nobis, contending that he lacked sufficient prior felony convictions to be sentenced
under § 17-10-7 (c). We dismissed that appeal due to Washington’s failure to comply
with the discretionary appeal procedure under OCGA § 5-6-35 (a) (7) & (b). See
Washington v. State, No. A16A0082 (Sept. 22, 2015). Back in the trial court,
Washington filed a motion to correct an illegally imposed sentence, in which he again
claimed that he lacked sufficient prior felony convictions to be sentenced under § 17-
10-7 (c). The trial court denied his motion, and we dismissed his ensuing appeal on
several grounds, including, in relevant part, that his § 17-10-7 (c) claim was barred
by the law of the case. See Washington v. State, No. A16A2095 (Dec. 14, 2016).
      In February 2019, Washington filed a “Motion to Correct Clerical Mistake,”
once again arguing that he lacked sufficient prior felony convictions to be sentenced
under § 17-10-7 (c). The trial court denied Washington’s motion, and he filed this
direct appeal. We lack jurisdiction.
      As we stated in Case No. A16A2095, because we rejected Washington’s
challenges to the legality of his recidivist sentence in his prior appeals, the current
appeal is barred by the law of the case. See Ross v. State, 310 Ga. App. 326, 327 (713
SE2d 438) (2011) (“[A]ny issue that was raised and resolved in an earlier appeal is
the law of the case and is binding on this Court . . . .”) (punctuation omitted); see also
Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a defendant “is not
entitled to another bite at the apple by way of a second appeal”). Consequently, there
is nothing for us to review in this appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/06/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.